Title: From John Adams to Sylvanus Bourne, 30 August 1789
From: Adams, John
To: Bourne, Sylvanus



Dear Sir
New York August 30th 1789

I have received your letter of the 18th of this month and have communicated that to the President, which was inclosed in it. The particular office you sollicit by that letter, will be sought by numbers: and among them probably will be men advanced in life, incumbered with large families, in necessitous circumstances, perhaps occasioned by public services, by appreciated public promises & &—The President will as he ought, weigh all these particulars and give the preference upon the whole as justice humanity and wisdom shall dictate.
There is another gentleman who has applied for it whose pretensions perhaps will have great weight and will be supported by recommendations of the first sort. I must caution you my dear Sir against having any dependance on my influence, or that of any other person—No man I believe has influence with the President. he seeks information from all quarters and judges more independently than any man I ever knew. It is of so much importance to the public that he should preserve this superiority, that I hope I shall never see the time that any man will have influence with him beyond the powers of reason and argument. 
Who is it, pray that has been honoring—Vice—in poetry.
J A.